237 F.2d 422
Ben CHASTAIN, Appellant,v.UNITED STATES of America, Appellee.
No. 15869.
United States Court of Appeals Fifth Circuit.
Oct. 16, 1956.Rehearing Denied Nov. 26, 1956.

Wesley R. Asinof, Pierre Howard, Attlanta, Ga., for appellant.
James W. Dorsey, U.S. Atty., John W. Stokes, Jr., Asst U.S. Atty., Atlanta, Ga., for appellee.
Before TUTTLE, CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
The only issue raised on this appeal from the conviction and sentence of appellant on a charge of possessing 38 gallons of nontaxpaid whiskey is that there was insufficient evidence to sustain the verdict of the jury.  In the consideration of this question, the evidence must be considered in the light most favorable to the government.  Morton v. United States, 79 U.S.App.D.C. 329, 147 F.2d 28, certiorari denied 324 U.S. 875, 65 S. Ct. 1015, 89 L. Ed. 1428.  Viewed in this light, it is clear that there was evidence which authorized the jury to conclude that the residence in which the nontaxpaid whiskey was found in Dawson County, Georgia, was the residence of appellant.  Whether the liquor was in his possession or solely in the possession of his seventeen year old son, as appellant and the son testified, was an issue of fact which the jury resolved against the appellant.

The judgment is

2
Affirmed.